July 26, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                           NATASHA WILLIAMS, Appellant

NO. 14-11-00816-CV                        V.

   CANPRO INVESTMENTS, LTD. AS SUCCESSOR IN INTEREST TO CANIT
 REGENCY UNLIMITED PARTNERSHIP, UNILEV MANAGEMENT CORP., AND
 GTE MOBILNET OF SOUTH TEXAS LIMITED PARTNERSHIP D/B/A VERIZON
 WIRELESS, A LIMITED PARTNERSHIP INCLUDING SAN ANTONIO MTA, L.P.,
                              Appellees
                        ____________________



       This cause, an appeal from the judgment in favor of appellee, Unilev Management
Corp., signed August 26, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

       We order appellant, Natasha Williams, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.